Exhibit 10.4 GRAIN BIN LEASE AGREEMENT THIS GRAIN BIN LEASE AGREEMENT (this “Agreement”) is made June 1,2015 (the “Effective Date”), by and between FCStone Merchant Services, LLC ("FCStone"), a Delaware limited liability company with its principaloffice at 2829 Westown Parkway, Suite 100 West Des Moines, Iowa 50266, and Agri-Energy, LLC. (“Company”), a Minnesota limited liability corporation with its principal office at 502 S. Walnut, Luverne, MN 56156 (each a “Party” and collectively, the “Parties”). WITNESSETH: WHEREAS, FCStone desires to store corn grain (the “Subject Feedstock”)at the Company’s plant in Luverne, Minnesota (the “Company Plant”) in connection with FCStone’s performance of its obligations under the Origination Agreement; and WHEREAS, the Company presently has grain bins located at the Company Plant for the storage of Subject Feedstock that it is willing to lease to FCStone, provided the FCStone pays for the right to store the Subject Feedstock in such grain bins upon the execution of this Agreement.
